Case 1:20-cv-23814-DPG Document 10 Entered on FLSD Docket 12/23/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO: 1:20-cv-23814-GAYLES


  ABRAKA OKPOSIO,

          Plaintiff,

  v.

  BARRY UNIVERSITY, INC., a Florida
  corporation, BETHANY PIERPONT,
  individually, LETICIA M. DIAZ,
  ROXANNA P. CRUZ, MARIA L.
  ALVAREZ, and AMY M. LEFKOWITZ,

        Defendants.
  ______________________________________/


                                                 ORDER

          THIS CAUSE comes before the Court on a sua sponte review of pro se Plaintiff Abraka

  Okposio’s Complaint [ECF No. 1]. On September 14, 2020, Plaintiff filed this action against

  Defendants Barry University, Inc., Bethany Pierpont, Leticia M. Diaz, Roxanna P. Cruz, Maria L.

  Alvarez, and Amy M. Lefkowitz for alleged fraudulent misrepresentation, gross negligence, and

  vicarious liability related to Plaintiff attending Barry University School of Law. However, the

  Complaint must be dismissed without prejudice because it is an impermissible shotgun pleading

  in violation of Federal Rule of Civil Procedure 8.

          To state a claim for relief, a pleading must contain “(1) a short and plain statement of the

  grounds for the court’s jurisdiction . . . ; (2) a short and plain statement of the claim showing that

  the pleader is entitled to relief; and (3) a demand for the relief sought . . . .” Fed. R. Civ. P. 8(a).

  Additionally, “[a] party must state its claims or defenses in numbered paragraphs, each limited as
Case 1:20-cv-23814-DPG Document 10 Entered on FLSD Docket 12/23/2020 Page 2 of 5




  far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). The federal pleading

  standards thus “require the pleader to present [her] claims discretely and succinctly, so that, [her]

  adversary can discern what [she] is claiming and . . . the court can determine which facts support

  which claims and whether the plaintiff has stated any claims upon which relief can be granted . . .

  .” Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015) (quoting

  T.D.S. Inc. v. Shelby Mut. Ins. Co., 760 F.2d 1520, 1544 n.14 (11th Cir. 1985) (Tjoflat, J.,

  dissenting)).

         A complaint that violates Federal Rule of Civil Procedure 8 is “often disparagingly referred

  to as [a] shotgun pleading[].” Id. at 1320 (internal quotation marks omitted). The Eleventh Circuit

  generally considers a complaint to be a shotgun pleading if it: (1) “contain[s] multiple counts where

  each count adopts the allegations of all preceding counts, causing each successive count to carry

  all that came before and the last count to be a combination of the entire complaint,” id. at 1321;

  (2) is “replete with conclusory, vague, and immaterial facts not obviously connected to any

  particular cause of action,” id. at 1321–22; (3) fails to “separate[] into a different count each cause

  of action or claim for relief,” id. at 1322–23; or (4) “assert[s] multiple claims against multiple

  defendants without specifying which of the defendants are responsible for which acts or omissions,

  or which of the defendants the claim is brought against,” id. at 1323. Shotgun pleadings “fail to

  give the defendants adequate notice of the claims against them and the grounds upon which each

  claim rests . . . [and] waste scarce judicial resources, inexorably broaden the scope of discovery,

  wreak havoc on appellate court dockets, and undermine the public’s respect for the courts.”

  Arrington v. Green, 757 F. App’x 796, 797 (11th Cir. 2018) (per curiam) (citations omitted); see

  also Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018) (“Courts in the Eleventh

  Circuit have little tolerance for shotgun pleadings.” (citations omitted)).



                                                    2
Case 1:20-cv-23814-DPG Document 10 Entered on FLSD Docket 12/23/2020 Page 3 of 5




         Generally, “[a] district court has the inherent authority to control its docket and ensure the

  prompt resolution of lawsuits . . . .” Vibe Micro, Inc., 878 F.3d at 1295 (internal quotation marks

  omitted) (quoting Weiland, 792 F.3d at 1320). This inherent authority “includes the ability to

  dismiss a complaint on shotgun pleading grounds.” Id. (citation omitted). In fact, a district court

  has the obligation to identify and dismiss a shotgun pleading. See Paylor v. Hartford Fire Ins. Co.,

  748 F.3d 1117, 1126–27 (11th Cir. 2014).

         “Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

  and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263

  (11th Cir. 1998). “When it appears that a pro se plaintiff’s complaint, if more carefully drafted,

  might state a claim, the district court should give the pro se plaintiff an opportunity to amend [her]

  complaint instead of dismissing it.” Humphrey v. Sec’y, U.S. Dep’t of Homeland Sec., 597 F.

  App’x 571, 573 (11th Cir. 2014) (citation omitted). “However, this leniency does not give a court

  license to serve as de facto counsel for a party, or to rewrite an otherwise deficient pleading in

  order to sustain an action.” Odion v. Google Inc., 628 F. App’x 635, 637 (11th Cir. 2015) (citations

  and internal quotation marks omitted).

         Plaintiff’s Complaint must be dismissed as an impermissible shotgun pleading for several

  reasons. First, the Complaint is all but a “short and plain statement” as required by Federal Rule

  of Civil Procedure 8. The Complaint spans 684 pages—exclusive of exhibits, which total 291

  additional pages—and 873 paragraphs, as well as 13 repetitive counts that include claims for

  fraudulent misrepresentation, gross negligence, and vicarious liability. Moreover, Plaintiff fails to

  succinctly address jurisdiction, instead opting to address it throughout the Complaint, and includes

  hundreds of pages of immaterial factual allegations to the claims brought. Second, Plaintiff

  incorporates all 258 paragraphs of factual allegations—totaling 114 pages—into each count



                                                    3
Case 1:20-cv-23814-DPG Document 10 Entered on FLSD Docket 12/23/2020 Page 4 of 5




  without properly tying each of those factual allegations to the claims raised. See Innova Inv. Grp.,

  LLC v. Village of Key Biscayne, No. 19-CIV-22540, 2020 WL 6781821, at *5 (S.D. Fla. Nov. 18,

  2020) (citing Fed. R. Civ. P. 8(a)). The Court cannot sift through 114 pages of the Complaint to

  determine which allegations are relevant to each count. Similarly, the Court is unable to discern

  whether Plaintiff properly addresses each element of the various claims brought. Thus, the

  Complaint must be dismissed without prejudice as an impermissible shotgun pleading. 1

           Accordingly, it is ORDERED AND ADJUDGED as follows:

           1.       Plaintiff Abraka Okposio’s Complaint, [ECF No. 1], is DISMISSED without

                    prejudice;

           2.       Plaintiff Abraka Okposio’s Motion for Leave to Amend Initial Complaint to Add a

                    Claim for Punitive Damages, [ECF No. 7], is DENIED without prejudice;

           3.       All other pending motions are DENIED as moot;

           4.       Plaintiff may request leave to file an amended complaint that complies with the

                    federal pleading standards on or before January 15, 2021; 2 and




  1
    On September 14, 2020, Plaintiff filed a Motion for Leave to Amend Initial Complaint to Add a Claim for Punitive
  Damages. [ECF No. 7]. In addition to the issues described in this Order, the proposed Initial Amended Complaint,
  [ECF No. 7-1], fails to state a claim, is generally incomprehensible, and is incorrectly numbered. It also appears that
  Plaintiff is attempting to improperly incorporate the allegations and counts from the original Complaint.
  2
    If Plaintiff wishes to amend her Complaint, she must request leave to file an amended complaint in a properly filed
  motion before the Court. Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009) (“Where a request for leave to file
  an amended complaint simply is imbedded within an opposition memorandum, the issue has not been raised properly.”
  (citation omitted)); see also Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999) (stating that “[f]iling a motion is the
  proper method to request leave to amend a complaint,” and in moving for leave to amend, a plaintiff must comply
  with Federal Rule of Civil Procedure 7(b) by either “set[ting] forth the substance of the proposed amendment or
  attach[ing] a copy of the proposed amendment”).

                                                             4
Case 1:20-cv-23814-DPG Document 10 Entered on FLSD Docket 12/23/2020 Page 5 of 5




        5.    This action is CLOSED for administrative purposes.

        DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of December, 2020.




                                          ________________________________
                                          DARRIN P. GAYLES
                                          UNITED STATES DISTRICT JUDGE




                                             5
